DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 8,12-14 and 17-21 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 03/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/19/2020 is withdrawn.  Claims 7, 9-11 and 16, directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claim 1, the prior art of record does not teach nor suggest in the claimed combination a catheter system comprising: a catheter hub having a hub body; a hub passage extending longitudinally between a proximal end and a distal end of the hub body; and a catheter connector assembly located on a side adjacent to said hub passage, said catheter connector assembly comprising one or more hub electrical contacts that are in electrical communication with a distal end of said catheter hub; an electrical interface configured to supply power to a catheter via an interface connector assembly that is connectable to said catheter connector assembly; said interface connector assembly comprising one or more interface electrical contacts; and, a magnetic attachment mechanism comprising a first magnet on said catheter connector assembly facing vertically relative to said hub electrical contacts; and, a second magnet on said interface connector assembly facing vertically relative to said interface electrical contacts.; wherein said magnetic attachment mechanism further comprises a third magnet facing horizontal relative to said interface electrical contacts and a fourth magnet facing horizontal relative to said interface electrical contacts; and wherein said third magnet is positioned adjacent to said one or more hub electrical contacts and said fourth magnet is positioned adjacent to said one or more interface electrical contacts. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 13, the prior art of record does not teach nor suggest in the claimed combination a catheter hub configured for connecting to a catheter, comprising: a hub body having a hub passage extending between a proximal end and a distal end of said hub body; a catheter connector assembly having a plurality of hub electrical contacts wherein said interface connector assembly comprises a second magnet positioned perpendicular to a plurality of interface electrical contacts on said interface connector assembly; and wherein said engagement mechanism further comprises third and fourth magnets positioned on each end of said plurality of hub electrical contacts, and fifth and sixth magnets positioned on each end of said plurality of interface electrical contacts. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 19, the prior art of record does not teach nor suggest in the claimed combination a catheter system comprising: a catheter body having a catheter electrical path extending between a proximal and a distal end of said catheter body, said electrical path being in electrical communication with an electrically powered device located at said distal end of said catheter body; and, a hub connected to said proximal end of said catheter body and having a top surface and a side surface; [[,]] said hub having a hub electrical path connected to said catheter electrical path and connected to a hub connection assembly; said hub having a depressed area extending into said top surface and said side surface of said hub; wherein said hub connection assembly has a plurality of hub electrical contacts located in said depressed area and facing a first direction and a first magnet located on said side surface of said hub that is adjacent to said plurality of 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination a catheter hub configured for connecting to a catheter, comprising: a catheter connector assembly having a plurality of hub electrical contacts configured to communicate with an electrical interface; and an engagement mechanism configured to engage an interface connector assembly of said electrical interface and block fluid contact with said plurality of hub electrical contacts; said engagement mechanism comprising a first magnet positioned on a surface perpendicular to said plurality of hub electrical contacts; wherein said interface connector assembly comprises a second magnet positioned perpendicular to a plurality of interface electrical contacts on said interface connector assembly; and wherein said engagement mechanism further comprises third and fourth magnets positioned on each end of said plurality of hub electrical contacts, and fifth and sixth magnets positioned on each end of said plurality of interface electrical contacts. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, filed  03/01/2021, with respect to Claims 1-4, 8,12-14 and 17-21 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1-4, 8,12-14 and 17-21 has been withdrawn.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/BERNARD ROJAS/           Primary Examiner, Art Unit 2837